DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 12/22/2021
Application claims a FP date of 10/17/2019
Claims 1 and 12 are independent and have been amended
Claims 1-14 are pending
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered.  With regards to 35 U.S.C §112(f) claim interpretation, since Applicant expressed intention to “maintain these phrases”, Examiner is not withdrawing this interpretation. Examiner agrees, that this is only used of Claim interpretation and is not a rejection.
Applicant’s arguments and amendments to independent claim 1, have been fully considered and are persuasive.  Therefore all rejections and objections have been withdrawn.
Applicant’s arguments, with respect to the rejections of claim 12 under 35 U.S.C §103 as being unpatentable over Koshel (WO 2020/215050 A1) in view of Deng et al. (U.S. Patent Publication Number 2016/0269615 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wakamiya et al. (U.S. Patent Publication Number 2012/0162493 A1) and a detailed explanation is presented in the following action.  Now 
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “point density calculation unit”, “shift amount detection unit” and “threshold changing unit” in claims 1-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshel (WO 2020/215050 A1) in view of Wakamiya et al. (U.S. Patent Publication Number 2012/0162493 A1). Koshel has an earliest Priority date of 19, April 2019 and is therefore a prior art under US 102(a)(2)

Regarding Claim 12, Koshel discloses an imaging device (Fig 1- all-in-focus imager 100) comprising:
a light receiving lens through which light is received;
an imaging element (Fig 1- image sensor 152 and reference sensor 140) that outputs event data including two-dimensional point data corresponding to pixels having a change in brightness of a predetermined threshold than the predetermined threshold when the is received via the light receiving lens, the two-dimensional point data having specified positions of the pixels in a plane representing an area imaged by the imaging element (In ¶0037 Koshel discloses that the reference sensor 140 is an event-based vision sensor which measures per-pixel brightness changes asynchronously);
an adjustment mechanism configured to adjust (Fig 1- actuator 108, lens 155); 
a control unit configured to drive and control the focal point of the light receiving lens (Fig 1- processor 162; ¶0039; processing unit 160 is communicatively coupled to actuator 108 and configured to control actuator 108 to move corresponding to plurality of actuator positions); 
a beam splitter (Fig 1- beam splitter 114, 117) arranged in a light path from the light receiving lens and the imaging element and configured to split a beam of the light traveling from the light receiving lens toward the imaging element such that the light is split in two ways including one way to the imaging element (¶0023; ¶0031-¶0035; As shown in the figures and explained in the corresponding disclosure, Koshel clearly discloses that the beam splitter, splits the beam such that the light is split before entering the imaging element (image sensor 152 and reference sensor 140).), 
Koshel discloses an actuator 108 that is configured to bring an object in-focus by moving the object 170 and therefore fails to clearly disclose a shift amount detection unit configured to receive the light split by the beam splitter and detect is configured to drive and control 
Instead in a similar endeavor, Wakamiya discloses a shift amount detection unit configured to receive the light split by the beam splitter and detect (In ¶0011 Wakamiya teaches focus detection method for images formed by light that passes though different pupil region of the photographing optical system including the focus lens;  This is also taught in Fig 2 and in ¶0025 and ¶0028); wherein the control unit is configured to drive and control  (In ¶0011 Wakamiya further teaches to determine a shift amount between images and convert the shift amount to defocus amount; Further in ¶0045 - ¶0049 Wakamiya further teaches the calculation of the driving amount of the focus lens using the image shift amount).  
Koshel and Wakamiya are combinable because both are related to imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refocus and drive the lens using the shift amount as taught by Wakamiya in the imaging module disclosed by Koshel. 
The suggestion/motivation for doing so would have been to have been to enable and detect defocus amount using image shift as disclosed by Wakamiya in ¶0009
Therefore, it would have been obvious to combine Koshel and Wakamiya to obtain the invention as specified in claim 12.

Regarding Claim 13, Koshel in view of Wakamiya discloses wherein the predetermined threshold is set based on a light attenuation ratio by the beam splitter (Koshel: In ¶0035 Koshel discloses that the key characteristics of a beamsplitter is its split ratio which is the ratio of reflected power R to transmitter power T). 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koshel (WO 2020/215050 A1) in view of Wakamiya et al. (U.S. Patent Publication Number 2012/0162493 A1) as applied to claim 12 above and further in view Applicant Disclosed prior art Gallego (Focus is All you need – IEEE conference on CVPR – 2019).

Regarding Claim 14, Koshel in view of Wakamiya fail to clearly disclose further comprising a threshold changing unit that modifies the predetermined threshold according to the shift amount detected by the shift amount detection unit.
Instead in a similar endeavor, Gallego discloses further comprising a threshold changing unit that modifies the predetermined threshold according to the shift amount detected by the shift amount detection unit (In page 9 (supplementary material) and in section B.1, Gallego teaches that to have a metric that does not depend on the particular value of the threshold λ, Gallego teaches to sum over all the threshold values (equation 24) using a decreasing weighting function – to focus its attention on decreasing the area contributions of small thresholds which are more important since the areas of larger thresholds are smaller.).  
Koshel, Wakamiya and Gallego are combinable because both are related to imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modifiable thresholds as taught by Gallego in the imaging module disclosed by Koshel in view of Wakamiya. 
The suggestion/motivation for doing so would have been “to remove spike noise from the depth map” as disclosed by Gallego in page 15 (supplementary material) and in section J.
Therefore, it would have been obvious to combine Koshel, Wakamiya and Gallego to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 27, 2022